Citation Nr: 0928237	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $210.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The appellant had active duty from January 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Philadelphia, 
Pennsylvania.  The RO in Pittsburgh, Pennsylvania, has 
control of the appellant's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $210 was not due to the appellant's fraud, 
misrepresentation, or bad faith.  

2.  The creation of the debt was not due to fault on the part 
of the appellant.  

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the appellant 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.  

4.  The appellant did not change his position to his 
detriment and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  

5.  Recovery of the overpayment would not deprive the 
appellant of basic necessities.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation, or 
bad faith of the appellant; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$210 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law generally imposes on VA certain notice and duty to 
assist requirements in claims for VA benefits.  However, 
those requirements are inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

The Maximum Annual Pension Rate is published in 38 U.S.C.A. 
§§ 1521 and 1542 (West 2002 & Supp. 2008), and notice of rate 
increases made pursuant to 38 U.S.C.A. § 5312 (West 2002 & 
Supp. 2008) are published in the Federal Register.  See 38 
C.F.R. § 3.23 (2008).  This rate is to be reduced by the 
amount of countable income received by the appellant, on an 
annual basis, to calculate the amount of entitlement.  In 
determining countable income, all payments of any kind and 
from any source shall be included, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2008).  
See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271 (2008).  

The RO received notice of a settlement to which the appellant 
was a party, dated in December 2004, that increased his 
monthly income.  As discussed above, this additional income 
the appellant received must be included in his countable 
income.  The RO calculated that the increased income would 
exceed the Maximum Annual Pension Rate and, in October 2005, 
notified the appellant that payment of his VA improved 
pension benefits was terminated, effective August 1, 2005.  
However, that action resulted in an overpayment of pension 
benefits in the amount of $210.  The appellant has not 
disputed the validity of the debt.  The Board finds that the 
debt was properly created.  

The appellant's request for a waiver of the overpayment was 
referred to the Committee on Waivers and Compromises.  In 
February 2006, the Committee considered the claim for waiver.  
The Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  The Board agrees with this determination.  However, 
the Committee further determined that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$210 would not be against equity and good conscience.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  
The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

In December 2006, the appellant submitted two VA Forms 21-
0516-1, Improved Pension Eligibility Verification Report 
(EVR), listing a annual income of $11,064 from Social 
Security and $100 from interest and dividends during 2005, 
and $11,436 from Social Security and $200 from interest and 
dividends during 2006.  He also listed medical expenses 
totaling $3782 that he had paid during 2005, and $3906 during 
2006.  No other monthly expenses were provided.  However, the 
forms also listed assets of $13,000 in the form of stocks, 
bonds, mutual funds, etc.  

The Committee also determined that the appellant was not at 
fault in the creation of the overpayment.  In regard to 
whether collection would defeat the purpose of the benefit 
and whether failure to collect would cause unjust enrichment 
to the debtor, the Board notes that the veteran received 
benefits he was not entitled to receive or in excess of what 
he was entitled to receive.  Thus, recoupment of those 
benefits would not defeat the purpose of the benefit, because 
the appellant's income constituted excessive income to 
receive the amount of pension benefits that he was paid.  A 
failure to recoup the benefits would cause unjust enrichment 
to the debtor; the appellant's rate of pension was not paid 
on his actual income computation.  Likewise, there is no 
indication that the appellant's reliance on VA benefits 
resulted in relinquishment of another valuable right.  

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The EVRs submitted by the appellant do not 
indicate that his monthly expenses even approach his income.  
Moreover, his available assets in the form of stocks and 
bonds in the amount of $13,000 clearly reflect an ability to 
repay the debt of $210.  There is no evidence that collection 
of the debt would deprive the appellant of basic necessities 
or cause undue hardship.  Therefore, the Board is unable to 
find a reason that the indebtedness to the Government should 
not be afforded the same consideration and attention he 
provides to any other obligations.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Waiver of the recovery of an overpayment of VA improved 
pension benefits in the amount of $210 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


